United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2204EM
                                  _____________

Rachelle Branch,                        *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Federal Express Corporation,            *       [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  _____________

                           Submitted: February 10, 1999
                               Filed: February 19, 1999
                                _____________

Before BOWMAN, Chief Judge, and FAGG and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       Rachelle Branch appeals the district court's grant of summary judgment to
Federal Express Corporation (FEC) on Branch's race discrimination claim. Having
reviewed the record and the parties' briefs, we conclude Branch is not entitled to
relief. Assuming for the purpose of our review that Branch established the elements
of a prima facie case, we agree with the district court's analysis that there is no
substantial evidence in the record tending to show that FEC's decision to discharge
Branch for falsifying her time cards was a pretext for race discrimination. We thus
conclude the district court correctly granted summary judgment, and we affirm for the
reasons stated in its memorandum opinion without further discussion. We also
decline to consider the argument Branch raises for the first time on appeal. See 8th
Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-